This is a suit by appellee to recover the contract price of a cotton gin and gin machinery placed by him on appellant's plantation in Fort Bend County, less a credit of $190, conceded by appellee.
Appellant's answer embraced a plea in abatement, alleging the pendency of a suit in Fort Bend County between him and appellee involving the same subject matter in controversy in this suit; a general demurrer and special exceptions; a plea to the merits, denying all liability except for the sum of $135.90, which amount he alleged had been tendered to appellee; and a plea of failure of consideration as to one branch of liability set up in plaintiff's petition.
Appellant also filed a cross-action, in which he sought a rescission of the contract of sale, and to recover damages from appellant on account of noncompliance with certain warranties in the contract and the failure of appellee to comply with the terms thereof.
The trial court sustained the plaintiff's exception to defendant's plea in abatement and also his exception to defendant's cross-action for damages, and upon trial a verdict and judgment were rendered for the plaintiff for $1600, with 8 per cent interest from October 1, 1895. The defendant has appealed. *Page 86 
The paragraphs of the defendant's plea in reconvention marked (A), (B) and (C) sought to recover for extra expenses alleged to have been incurred by the defendant while operating and testing the machinery, and which, it is alleged, would not have been incurred had the machinery been such as the plaintiff guaranteed and warranted it to be.
Paragraph (D), as amended by the defendant's trial amendment, sought to recover for injury by the machinery to the cotton that was ginned.
Paragraph (E) averred that, on account of plaintiff's delay in furnishing the machinery, the improper manner in which his agent worked the same, and said agent's detention of the machinery while repairing the same, the defendant had been compelled to store his cotton, as picked, in different houses on his plantation, and thereafter rehaul and rehandle the same, at an actual cost of $250.
Appellant alleged that the facts pleaded by him in the paragraphs of his cross-action referred to were, at the time the contract was entered into, in contemplation of the parties as results expected to flow from a breach of the contract on the part of the appellee.
Plaintiff excepted to each of said items of damage as being too remote, and the court below sustained the exception.
In this ruling we think the court erred. While the general rule is that the difference between the value of the machinery delivered and that called for by the contract will constitute the measure of damages, this is not always the case; and when, as in this case, it is alleged that the machinery was intended to do particular work at a particular time and place, and that the seller agreed and warranted that it would accomplish the purpose for which the buyer was procuring it, and that damages such as have been referred to were contemplated by the parties as likely to result from a breach of the contract on the part of the seller, such special or consequential damages are recoverable. Jones v. George, 61 Tex. 347; Chatham v. Jones,69 Tex. 745; Alamo Mills v. Hercules Iron Works, 1 Texas Civ. App. 683[1 Tex. Civ. App. 683]; Houchins v. Williams Bros., 25 S.W. Rep., 730.
Of course, as held by this court in Railway v. Gilbert, 4 Texas Civil Appeals, 366, and Wells, Fargo  Co. v. Battle, 5 Texas Civil Appeals, 532, the party seeking to recover special damages must allege and prove that such damages were in contemplation of the parties at the time the contract was made. The pleading under consideration complies with this rule, and therefore the damages sought to be recovered in the portions of the plea in reconvention to which we have referred were not too remote.
It is contended, however, by counsel for appellee, that if the court erred in the ruling referred to the error is now harmless, because the court instructed the jury, as a prerequisite to a recovery by the plaintiff, that they must believe from the testimony, either that the contract of settlement pleaded by the plaintiff had been made and complied with, as alleged by him, or that he had complied with the terms of the original contract; and inasmuch as the jury returned a verdict for the plaintiff, *Page 87 
the defendant could not recover on his cross-action, because the verdict in effect determined either that there had been no breach of the original contract by the plaintiff, or, if he had breached the contract, the rights of the parties had been adjusted and settled by the subsequent contract of settlement pleaded by the plaintiff.
It is true that the court instructed the jury, if the plaintiff had complied with the terms of the original contract, or if the parties had made a subsequent contract of settlement, as pleaded by the plaintiff, and the plaintiff had complied with the terms thereof, to find for the plaintiff. But it is also true that the court told the jury, in clear and positive terms, that if they found for the plaintiff on either of the theories referred to they would fix the amount of his recovery at the original contract price of the machinery, less the sum of $190. It is agreed by both sides, and stipulated in the original contract, that the price of the machinery was to be $2150. Deducting $190 from $2150 leaves $1960. And if it is to be held that, because the jury returned a verdict in favor of the plaintiff, they found that he had complied with his contract and was not in fault, then why is it that they disregarded that portion of the court's charge in reference to the amount that the plaintiff would be entitled to recover? If the jury decided that the plaintiff had complied with the terms of the original contract, or that there had been a subsequent contract of settlement and the plaintiff had complied with its terms, then why did they not allow him the amount the court in effect told them to allow, if they so decided? It is true the plaintiff's petition included a small sum alleged to be due by the defendant on an account, and the court submitted the issues presented on that phase of the case to the jury. But under no reasonable construction that can be placed on the testimony, if the plaintiff's claim is not abated by damages allowed the defendant, can the plaintiff's recovery be reduced to $1600, the amount allowed him by the jury.
It is also true that the court submitted to the jury the issue as to the defendant's right to rescind the contract, and the verdict was against him on that issue; but his right to recover damages for a breach of warranty did not depend, necessarily, upon his right to rescind the contract. Though not entitled to rescind, he might be entitled to recover damages for a breach of warranty. Hayden v. Houghton, 24 S.W. Rep., 803.
Had the case been submitted on special issues and the jury found, in express terms, that the contract of settlement was made and complied with, as alleged by the plaintiff, or that he had complied with the original contract, such express finding would have determined that the defendant was not entitled to recover damages. But as the jury did not so expressly find, and as the amount allowed the plaintiff leaves room for the suspicion that they did not consider that he had fully complied with his contract and undertook to allow the defendant some damages as an offset against the contract price of the machinery, we are not prepared to say that the error committed in sustaining the exception to the defendant's counter-claim resulted in no harm to him. *Page 88 
We do not think the court erred in sustaining the plaintiff's exception to the defendant's claim for exemplary damages. The claim for damages predicated upon the fact, as alleged, that in view of the delay the defendant was required to pay for extra cars to haul his cotton-seed is not alleged to have been in contemplation of the parties at the time the contract was made. The demand for loss resulting from depreciation in the value of the cotton is not well pleaded. It does not allege that there was any decline in the value of defendant's cotton, nor does it allege that he had sold his cotton while the market was low or at a less price than he otherwise would have done. In fact, it does not allege that he ever sold it, and does not show that the decline in price was permanent. For aught that appears in the plea the defendant may still own the cotton and it may be worth as much as it was at the time that he claims he would have gotten it on the market if the plaintiff had complied with his contract.
In view of the disposition made of the case there are some other questions presented which it is not necessary that we should decide, as they are not likely to arise upon another trial.
There are other questions which have been considered and as to which we sustain the rulings of the court below, without extending this opinion to the length that would be required to discuss them separately. However, we specially mention the plea in abatement and state that we think the court was correct in sustaining the plaintiff's exceptions thereto.
For the reasons given, the judgment is reversed and the cause remanded.
Reversed and remanded.